Citation Nr: 1721633	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for hepatitis C.  In August 2012, the Veteran filed a notice of disagreement (NOD) with this denial.  A statement of the case (SOC) was issued in May 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.  A supplemental SOC (SSOC) was issued in October 2013.

In April 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In June 2016, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a January 2017 SSOC), and returned the matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA, claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran asserts that her current hepatitis C is the result of military sexual trauma (MST) that she experienced during her active service.  She has specifically contended that she contracted hepatitis C from being injected with illicit drugs from a shared needle at a social party where the claimed MST took place.  However, of note, she has also contended more generally that her hepatitis C is related to the claimed MST.  The Board notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD) due to MST.  Thus, VA has conceded that the Veteran suffered MST in service.

Pursuant to the Board's June 2016 remand, the Veteran was afforded a VA examination in connection with her service connection claim for hepatitis C in January 2017.  The VA examiner opined that the Veteran's hepatitis C was less likely than not related to military service.  He reasoned that "[t]he Veteran reports that her only risk factor for the development of hepatitis c infection is one-time use of i[ntra]v[enous] drugs with a shared needle," and that "[t]his occurred during the time that the Veteran was in the military, but is not related to military service."

However, the rationale provided by the January 2017 VA examiner is unclear and incomplete.  In this regard, although the VA examiner noted the Veteran's report of her one-time use of intravenous drugs with a shared needle during service, he failed to explain why such "risk factor" was not related to the Veteran's hepatitis C.  Likewise, the VA examiner did not explain the rather confusing statement that the Veteran's one-time use of intravenous drugs with a shared needle "occurred during the time that the Veteran was in the military, but is not related to military service", and thus, failed to explain why the incident was not related to the Veteran's hepatitis C.  Further, the examiner did not specifically address one of the Veteran's central contentions in providing his opinion-namely, that her hepatitis C is related to the in-service MST.

As such, the Board finds that the January 2017 VA examination report-specifically the opinion expressed therein-is inadequate to resolve the claim for service connection.  Notably, once VA undertakes the effort to obtain an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for hepatitis C.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, on remand, the AOJ should arrange to obtain an addendum medical opinion from the January 2017 VA examiner, or, if necessary, from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of her claim for service connection.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA New Jersey Health Care System (HCS), and that records from those facilities dated through January 2017 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the VA New Jersey HCS all pertinent, outstanding records of evaluation and/or treatment of the Veteran since January 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the VA New Jersey HCS all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since January 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and her agent a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to have the January 2017 VA examiner provide an addendum opinion.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should reflect consideration of the Veteran's documented history and assertions.

The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the Veteran's hepatitis C had its onset during service or is otherwise medically related to service-to particularly include the Veteran's report of being injected with illicit drugs from a shared needle and/or the conceded in-service MST.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions.  If lay assertions in any regard are discounted, he or she should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and her agent an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




